Morrison, C. J.
Defendant was tried on an information for the crime of an assault with a deadly weapon with intent to commit murder. Verdict of guilty as charged; motion for a new trial and denial thereof; appeal from judgment and order denying new trial. Numerous errors are assigned on this appeal, which will be briefly examined by the court.
The first point is that there was error in the refusal to set aside the information. In our opinion the information was good and was filed in a proper case. There had been an examination and commitment of the defendant by a magistrate, and that was sufficient to authorize the district attorney to proceed against him by information. (Const, art. i., § 8.)
*782. The second assignment is that there was error in summoning a jury. We do'not think the objection well taken. The court made an order directing the clerk “to draw the names of thirty-five good and lawful men/’ to be summoned, etc. This was a substantial compliance with the law, and the jury was properly formed. (§§ 214, 215, Code Civ. Proc.)
3. In the third place, it is claimed that there was misconduct on the part of the district attorney. The record fails to show any such misconduct as would justify this court in disturbing the judgment.
4. The fourth objection, conceding that the same is well taken, is too slight and unimportant to call for a reversal of the. judgment.
5. The fifth point presents an objection to the charge of the court on the subject of insanity. In reference to this .objection it is sufficient to say that there was no evidence that the defendant was insane.
6. The last assignment of error challenges another part of the charge. The defendant was a witness on his own behalf, and the court told the jury that in weighing his evidence they must consider the circumstances under which he testified, being the defendant in the case, and having such important interests dependent upon the result of the case. There was no error in this part of the charge, and it was very properly given. (People v. Morrow, 60 Cal. 146.)
Judgment and orders affirmed.
Myrick, J., Sharpstein, J., and Thornton, J., concurred.